[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The petitioner has brought this habeas corpus proceeding challenging the disciplinary proceeding that resulted in the petitioner being found guilty of a Security Risk Group Affiliation. The petitioner challenges his classification and the nature of the hearing procedures that resulted in his classification as a security risk group safety threat member.
It is well established that a petitioner cannot state, as a basis for habeas corpus relief; a cognizable claim relative to his safety threat classification. Abed v. Commissioner ofCorrection, 43 Conn. App. 176 (1996).
Due process does not require that inmates be provided with attorneys or advocates for such disciplinary hearings nor is the standard of proof to be employed that of a criminal trial, proof beyond a reasonable doubt. This court is not required to set aside the decisions of prison administrators that have some basis in fact. Superintendent v. Hill 472 U.S. 445, 456.
The court concludes, from the evidence presented, that the decision of the hearing officer designating the petitioner as a security risk group member, based upon the items that were seized from the inmates cell during a "shakedown" provides an adequate basis in fact for the finding of the hearing officer.
The petitioner has failed to meet his burden of proof in this case and the petition is accordingly dismissed. CT Page 3630
BY THE COURT
CARROLL, J.